Citation Nr: 0121139	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-04 533	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant had verified service in the Army National Guard 
for the State of Louisiana from July 1988 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which found that new and 
material evidence had not been submitted in order to reopen a 
claim for entitlement to service connection for a left knee 
injury.  

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in March 2001.


FINDINGS OF FACT

1. The RO, in a June 1997 decision, denied service connection 
for residuals of a knee injury.  The appellant did not submit 
a timely appeal.

2.  The additional evidence submitted since the unappealed 
June 1997 is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

The evidence received since the RO's unappealed June 1997 
decision by the RO is new and material, and the appellant's 
claim for entitlement to service connection for a left knee 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (2000).

The evidence of record at that time of the June 1997 decision 
is briefly summarized. The RO has made attempts to obtain all 
service medical records and administrative records and 
verification of active duty or inactive duty training records 
for periods in 1990 and 1991 with only partial success.   

A July 1992 service examination showed that the appellant 
gave a history of a left knee injury.  His lower extremities 
were clinically evaluated as normal.  A March 1997 VA Joints 
examination showed that the appellant stated that he injured 
his left knee in 1989 or 1990 while getting out of a vehicle.  
He stated that he slipped and hyper-extended the left knee.  
It was aspirated and immobilized and he was placed on 
crutches for up to five months.  He stated that surgery was 
scheduled in 1990 but for some reason it was never completed.  
He was then sent to physical therapy.  He complained of 
constant pain in the knee.  The diagnosis was residuals of a 
left knee injury.

In a June 1997 decision the RO denied the appellant's claim 
of entitlement to residuals of a left knee injury.  The RO 
found that although his statements on the 1997 VA examination 
were considered credible, the RO found no medical evidence to 
substantiate it, nor has verification of active duty training 
or inactive duty training dates in 1990 or 1991 been 
received.  The RO also denied the claim, as there was no 
evidence of a left knee injury on active duty training or 
inactive duty training.  

The appellant was notified of this in a June 1997 letter and 
failed to file a notice of disagreement within the required 
time period.  Accordingly, the June 1997 decision is final.   
See 38 U.S.C.A. § 7105(b) (West 1991).  However, he may 
reopen his claim by submitting new and material evidence. See 
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992)

Evidence submitted since the June 1997 decision includes Army 
Reserve National Guard records from 1988 and 1991.  The 
veteran also underwent a November 1998 VA examination.

The appellant submitted a November 1990 memorandum of an 
order to Active Duty effective on that same date for a period 
of six months that listed his name.  A December 1990 record 
shows that he was treated by the orthopedic clinic for status 
post anterior cruciate ligament tear of the left knee with 
persistent pain for three months.  The diagnosis was status 
post anterior cruciate ligament tear with a date of August 
1990.  

A January 1991 physical examination showed that the veteran 
was found to be medically unfit for deployment.  The veteran 
was listed to start physical therapy and was scheduled for 
surgery.  The impression was lateral meniscal tear of the 
left knee.  A document apparently dated in 1991 indicates 
that the appellant had been called up for active duty.  A 
left meniscal tear was reported.  It was remarked also refer 
to August 1990 line of duty.

He also submitted a line of duty document that showed he was 
due full incapacitation pay for a period of time in February 
1992.  The document did not list the reason for the 
incapacitation.  

A November 1998 VA examination showed that the appellant 
indicated that in the summer of 1990 while on summer 
activities at Fort Polk he jumped from a truck and caught his 
web gear on the side of the truck.  The left knee was in 
hyperextension and adduction.  He had immediate disruption of 
the knee structures.  He was taken by ambulance to the Fort 
Polk hospital.  Fluid was aspirated from the left knee.  He 
was then transferred to a hospital at Barksdale, Mississippi 
where he received physical therapy for six months.  Following 
that episode, the veteran found that his left knee was very 
unstable. He had chronic effusion.  He had an intermittent 
sense of dislocation or instability and he had pain.

In June 1997 the left knee was operated on for the anterior 
cruciate ligament.  The clinical record indicated that 
nothing was done to the meniscectomy.  Following his surgical 
procedure in recovery the appelant felt that his knee was 
helped a great deal by the surgery.  He was still impaired in 
that he was unable to run more than 20 feet.  He felt a sense 
of weakness and unreliability in the left knee.  He was 
unable to do sports commensurate with his age and drive.  He 
felt that the leg musculature had not fully regenerated.  It 
restricted or reduced his activity a great deal.  He had 
intermittent pain on strenuous efforts such as lifting 
weights or bike riding and he also had some popping within 
the knee joint.  He worked in sales that involved statewide 
travel by automobile.  The diagnosis was remote left knee 
injury and repair of the left anterior cruciate ligament.

In an August 2000 notarized affidavit a Captain K. C. 
testified that he was the Battalion Personnel Officer in the 
Louisiana Army National Guard located in Shreveport, 
Louisiana.  He testified that he personally knew the 
appellant because they were both assigned to the same 
Battalion.  He stated that during the summer of 1990 that the 
veteran injured his knee while performing duties related to 
his assignment in the National Guard.  Because of an 
unrelated injury that Capt. C had sustained, he knew of the 
injury to the appellant's knee.  Capt. C. underwent physical 
therapy at the Airforce Base from February 1991 through March 
1991 where he witnessed the appellant undergoing physical 
therapy for his knee on a daily basis.  He also stated that 
he was personally aware that the veteran was activated for 
Desert Storm because he viewed his orders to report.  He was 
a platoon leader in Desert Storm where he had regular contact 
with the appellant. 

In a March 2001 notarized affidavit from a Sergeant First 
Class S. D. testified that he had been a recruiter for the 
Louisiana Army National Guard in Shreveport, Louisiana.  He 
testified that he personally knew the appellant because they 
were both assigned to the same company.  He stated that in 
the summer of 1990 the veteran injured his knee while in the 
line of duty during an annual training exercise.  He knew of 
the injury because at the time of the accident he was the 
records custodian for the company and was responsible for 
preparing all paperwork and orders relating to on the job 
injuries occurring to persons assigned to that company.  He 
personally completed all the paperwork so that the appellant 
could receive incapacitation pay while he was unable to work 
on his civilian job.  He testified that he remembered 
documenting in his reports that during a 1990 annual training 
exercise that he tore the anterior cruciate ligament of his 
left leg when he slipped and fell when exiting the rear bed 
of a military vehicle.  

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in March 2001.  The 
appellant testified that he suffered an injury to his left 
knee in the summer of 1990 when he was trying to exit the 
rear of a military vehicle.  He fell straight down on his 
left leg, which locked, before he hit the ground.  When he 
hit the ground his knee bent backward and tore.  He was 
treated at Fort Polk hospital.  He was in physical therapy 
for two months.  He saw no private doctors at that time.  He 
stated that he also underwent therapy in December 1990 and 
January 1991 because he was deemed unfit for deployment.  The 
appellant reported that he did serve on active duty when he 
was injured because he was activated for Desert Storm and 
that his service records were inaccurate and incomplete.  He 
received compensation pay for his left knee disability in 
1992.  

To summarize the statements of the August 2000 and March 2001 
from fellow members of the appellant's National Guard duty 
are considered to be new and material evidence.  These 
documents indicate that they had personal knowledge that the 
appellant was on active duty for training at the time of a 
left knee injury.  The appellant had not previously submitted 
this evidence so this evidence is non-cumulative and new.  
Therefore this evidence serves to reopen the claim for 
entitlement to service connection for residuals of a left 
knee injury.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a left 
knee injury is reopened and to this extent only, the claim is 
granted.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

As previously indicated t the complete military medical and 
administrative records have not been located.  The record 
reflects that the RO has been unsuccessful in obtaining the 
complete records.  The evidence indicates that the appellant 
underwent surgery at a VA facility on his left knee in 1997.  
The appellant has also submitted statements from fellow 
members of his unit who indicate that the appellant injured 
his knee during ACDUTRA in the summer of 1990.  

In view of these facts the Board is of the opinion that 
additional development is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request an appropriate 
official of the National Guard for 
Louisiana to verify that the appellant's 
unit was on ACDUTRA during the summer of 
1990.   

2.  The RO should request the VA medical 
facility in Little Rock, Arkansas to 
furnish a copy of the appellant's 
hospital summary pertaining to the left 
knee surgery in 1997.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


